Citation Nr: 0814761	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  05-29 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hypertension, to 
include claimed as secondary to service-connected diabetes 
mellitus type II.


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1967 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO), which, in relevant part, denied service 
connection for hypertension, on a direct basis and as 
secondary to diabetes mellitus type II.  

The veteran requested a Board hearing on substantive appeal 
in June 2005.  However, by correspondence dated February 
2008, he indicated that he no longer wanted a Board hearing.  
Therefore, the hearing request is considered withdrawn.  See 
38 C.F.R. § 20.704 (2007).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Hypertension was diagnosed many years after service and 
is not shown to be causally related to service, or caused or 
aggravated by the service-connected diabetes mellitus, type 
II.


CONCLUSION OF LAW

The veteran's hypertension is not proximately due to or the 
result of his service-connected diabetes mellitus type II, 
nor is it directly or presumptively related to service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection for hypertension may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veteran's Claims' case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310.  

The Board also notes that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a nonservice-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment sets forth language that requires that a baseline 
level of severity of the nonservice-connected disease or 
injury must be established by medical evidence created before 
the onset of aggravation.

In order for service connection to be granted on a secondary 
basis, three elements must be present: a current disability, 
a service-connected disability, and a medical nexus between 
the veteran's service-connected disability and the veteran's 
non-service connected disability.  See 38 C.F.R. § 3.310(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt 
rule is inapplicable when the evidence preponderates against 
the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

Analysis

The veteran contends that his hypertension is due to his in-
service Agent Orange exposure or, alternatively, due to his 
service-connected diabetes mellitus.  

There is no evidence that the veteran had hypertension during 
his service.  On separation examination in August 1969, the 
veteran's heart and vascular system were both normal.  The 
veteran's blood pressure was 110 systolic and 76 diastolic.  
The veteran denied high or low blood pressure at this 
separation examination.  

The veteran has indicated that doctors first expressed 
concern regarding his blood pressure in 1976.  There is no 
documentation of this fact in the veteran's claims file, in 
any event, the competent evidence of record fails to show 
that the veteran's hypertension manifested to a compensable 
degree within one year after separation from service in 1969.  
Therefore, the provisions of 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a) are inapplicable.  

Additionally, while the veteran has indicated that he began 
receiving treatment for elevated blood pressure in 1993, the 
earliest documentation regarding the veteran's blood pressure 
was in November 1996.  At that time, his elevated blood 
pressure appeared to be due to stress, in particular the 
stress of attending law school.  Private medical reports 
thereafter confirm hypertension related to school and marital 
stress.  Not one of the reports, VA or non-VA attributes the 
veteran's hypertension to service. 

The veteran also attributes his hypertension to his service-
connected diabetes mellitus, type II.  In this regard, the 
Board notes that the 2003 and 2004 VA examinations reports 
reflect that the veteran was diagnosed with diabetes mellitus 
in approximately 1999-2000.  Service connection for diabetes 
mellitus, type II, is in effect.  

However, the competent and credible evidence of record does 
not establish a relationship between the veteran's service-
connected diabetes mellitus and his nonservice-connected 
hypertension.  In fact, in April 2004, a VA examiner 
concluded that given the available medical information and 
given the fact that the veteran's hypertension had been long-
standing prior to the onset of the veteran's diet-controlled 
diabetes mellitus type II, it was less likely than not that 
the veteran's hypertension is related to his current 
diagnosis of diabetes mellitus type II.  Additionally, a fee-
basis VA examination in July 2006, confirmed the 
aforementioned.  The 2006 examiner noted that the veteran's 
hypertension had an unknown cause, it was not related to the 
veteran's service.  The examiner noted further that the 
veteran's hypertension existed well before the diagnosis of 
the veteran's diabetes mellitus type II and concluded that 
the veteran's diabetes mellitus type II had no significant 
effect on the veteran's hypertension.  

The Board has also reviewed other evidence in the veteran's 
claims file, including other VA outpatient treatment reports, 
private medical records and social security records.  None of 
these medical records indicate that the veteran's 
hypertension was caused by his diabetes mellitus type II.  It 
is noted that where hypertension is alleged to be proximately 
due to or the result of any nonservice-connected disability, 
e.g., polycystic kidney disease, service connection is not 
warranted as a matter of law.

The Board does not doubt the sincerity of the veteran's 
belief that his hypertension was caused by his diabetes 
mellitus type II, or that it was caused by his exposure to 
Agent Orange in service.  However, as a lay person without 
the appropriate medical training and expertise, he simply is 
not competent to provide a probative opinion on a medical 
matter, to include determining the etiology of a disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

Accordingly, the Board finds that a preponderance of the 
evidence is against the claim for service connection for 
hypertension, both on a direct basis and as secondary to 
diabetes mellitus type II, and the benefit-of-the-doubt rule 
is not for application.  See Gilbert, 1 Vet. App. at 55.  The 
claim is denied.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The Board concludes that the veteran has been afforded proper 
notice under the VCAA.  The RO provided a VCAA notice letter 
to the veteran in November 2004, prior to the initial 
adjudication of the veteran's claim in March 2005.  An 
additional letter was sent in June 2006.  The veteran's claim 
has been readjudicated multiple times since the issuance of 
the June 2006 letter, including February 2007 and October 
2007 Supplemental Statements of the Case.  Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  The VCAA letters 
notified the veteran of his and of VA's responsibilities 
regarding obtaining records.  The November 2004 letter 
informed the veteran that he should submit any evidence that 
pertains to his claim.  This sentence was in bold print and 
was underlined.  

With regard to Dingess, a letter in this regard was sent to 
the veteran in June 2006.  This letter informed the veteran 
of how VA determines a disability rating and an effective 
date.  While this letter was sent after the initial 
adjudication of the veteran's claim, the veteran has not been 
prejudiced, as his claims have been readjudicated in February 
2007 and October 2007 Supplemental Statements of the Case.  
See Prickett.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has received the veteran's service 
medical records, VA treatment records, private medical 
records, and social security records.  VA has therefore 
fulfilled its duty to assist in this regard.

Assistance to the veteran shall also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 
VA obtained a medical opinion with regard to the veteran's 
claim in April 2004.  The veteran was provided with an 
examination, performed under contract for VA by QTC, in July 
2006.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Service connection for hypertension, to include claimed as 
secondary to service-connected diabetes mellitus type II, is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


